         1:17-cv-01129-MMM-JEH # 36               Page 1 of 1                                          E-FILED
Judgment in a Civil Case (02/11)                                        Thursday, 01 August, 2019 09:36:04 AM
                                                                                  Clerk, U.S. District Court, ILCD
                             UNITED STATES DISTRICT COURT
                                                 for the
                                        Central District of Illinois

ARAMIS JACKSON,                                  )
                                                 )
                    Plaintiff,                   )
                                                 )
                               vs.               )        Case Number: 17-1129
                                                 )
CITY OF PEORIA                                   )
                                                 )
                    Defendant.                   )

                                     JUDGMENT IN A CIVIL CASE


       ☐ DECISION BY THE COURT. This action came before the Court, and a decision has
been rendered.

      IT IS ORDERED AND ADJUDGED that Plaintiff Aramis Jackson will recover from
Defendant City of Peoria the sum of five thousand and one dollars ($5,001.00).


Dated: August 1, 2019

                                                          s/ Shig Yasunaga
                                                          Shig Yasunaga
                                                          Clerk, U.S. District Court
